DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on11/28/2017. It is noted, however, that applicant has not filed a certified copy of the DE 10 2017 128 048.0 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2014/0072141) herein Cohen.

Regarding claim 2, Cohen discloses a microphone assembly (microphone assembly 200 of Figs. 3-6), comprising: a first housing part (first housing part 252r, Fig. 3A, 3B); a second housing part  (second housing part 252b, Fig. 3A, 3B); a microphone capsule (microphone capsule 160, Fig. 3A, 3B); a circuit board (circuit board 170, Fig. 3A, 3B), wherein the microphone capsule and the circuit board are received in an interior space of a housing formed by the two housing parts (microphone capsule 160 and circuit board 170a are received in an interior space of a housing 252 formed by the two housings parts 252r, 252b, Figs. 2-3); a visible part, wherein the visible part is connectable to the housing (visible part 204 connectable to housing 252, Figs. 3-5); and at least one first elastic clamping element for the fixing of the microphone assembly to an interior paneling (elastic clamping element 210, 208 for fixing of the microphone assembly 200 to an interior panel 101, Figs. 3-5) wherein the second housing part comprises a bearing and damping means (second housing part 252b with bearing and damping means 276, 292, [0077], [0080], Figs. 3-6) and wherein the microphone capsule and the circuit board are received by the bearing and damping means so as to be held in the interior space of the housing (microphone capsule 160 and circuit board 170a are received by the bearing and damping means 276, 292 so as to be held in the interior space of the housing, [0077], [0080], Figs. 3-6).

Regarding claim 15, Cohen discloses a console (console 101, Figs. 2-3), wherein the console comprises, on a rear side averted from a visible side (rear side 101i averted from a visible side 101e, Figs. 2-3), a receiving device into which the microphone assembly is engaged with detent action by way of its housing (receiving device 302 into which the microphone assembly 200 is engaged with detent action by way of its housing, Figs. 2-3).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of records teaches various microphone assemblies, for example Cohen et al. (US 2014/0072141), Julstrom et al. (US 6,560,344), and Mittleman et al. (US 2009/0245565). However, the prior art of record fails to show “wherein the at least one first elastic clamping element is formed on the microphone assembly such that, for the generation of a first clamping force, a spacing between a support surface of the visible part and a pressure surface of the first clamping element is variable while maintaining the first clamping force, such that the microphone assembly is fastenable with self-clamping action in a recess of interior panelings of different thickness," as required by claim 1 and "and at least one first elastic clamping element for fixing of the microphone assembly to an interior paneling, wherein the at least one first elastic clamping element is formed on the microphone assembly such that, for the generation of a first clamping force, a spacing between a support surface of the visible part and a pressure surface of the first clamping element is variable while maintaining the first clamping force, such that 5Application No. Not Yet AssignedDocket No.: 17089-229001 Amendment dated May 21, 2020 Preliminary Amendment the microphone assembly is fastenable with self-clamping action in a recess of interior panelings of different thickness," as required by claim 14, when combined with all the limitations of claims 1 and 14 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651